DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2020/0134891 A1) and in view of Dushane (US 2019/0163217 A1).
In regards to claim 1, Ohta teaches a sensor device for use in a building zone (10, 100, 200, see figs. 1-2, 8, and paragraphs 121-122), comprising: a plurality of sensor components (temperature, humidity and air velocity sensors of acquisition unit 103, see fig. 1 and paragraph 128), each sensor component configured to sense an environmental condition (temperature, humidity and air velocity, see paragraph 128); a display (27, 106) including: a first plurality of fixed segment icons (at least facial marks at the location of the chairs 42, or temperature profile/distribution lines, see fig. 7 and paragraph 178), each fixed segment icon associated with one of the sensor components (at least each facial mark represents comfort level values, see fig. 8 and paragraph 178); a first plurality of fixed segment numerals (various temperature values from 25 degrees to 28 degrees Celsius in row B, see fig. 7), each numeral associated with one of the fixed segment icons to indicate a value associated with a sensor component 
However, Ohta does not explicitly teach that the second plurality of fixed segment numerals having a larger size than the first plurality of fixed segment numerals.
Dushane teaches a second plurality of fixed segment numerals (various temperature values in blocks 30, 38, 52, 54, and 56, see figs. 2-4 and paragraph 39), the second plurality of fixed segment numerals having a larger size than the first plurality of fixed segment numerals (various temperature values of 60, 71, and 74 in blocks 52 and 56 larger than the temperature values of 60, 70, and 72 in blocks 30, 38, and 52, see figs. 2-4 and paragraph 39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second plurality of numerals in the sensor and display of Ohta by making the second plurality of fixed segment numerals larger in size than the first plurality of fixed segment numerals in light of teaching of providing some temperature values larger than some other temperature values in different blocks on the display by Dushane in order to display all the possible programmed temperature values on plurality of display areas as temperature indicators along with the actual detected temperature with a difference in size to separate the programmed values form the measured values.
In regards to claim 8, Ohta teaches a second plurality of fixed segment icons (temperature and comfort level icons T, a, b, c, dots, squares, triangles and stars from 8/1 through 8/10, see fig. 12 and over time, see fig. 37), each configured to display a status of a component of an HVAC system (display of 
In regards to claim 9, Ohta teaches an input unit of the display apparatus for inputting information (see paragraphs 44, 122); however, is silent about a touch-sensitive display including an up button, a down button, and a menu button.
Dushane teaches a touch-sensitive display (22, see paragraphs 28 and 38) including an up button, a down button (44, 46), and a menu button (control key 40, see figs. 2-3 and paragraph 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a touch-sensitive display including an up button, a down button, and a menu button as taught by Dushane at the display system of Ohta as modified in order to raise or lower the temperature being programmed (see paragraph 38).
In regards to claim 10, Ohta teaches that the display includes a fixed segment temperature display (average temperature: 26.5 degree Celsius, see fig. 7 and other temperature values near temperature profiles, see fig. 7) arranged to indicate degrees of Celsius (see fig. 7); however, is silent about indicating either degrees of Celsius or degrees of Fahrenheit.
Dushane teaches the display indicating either degrees of Celsius or degrees of Fahrenheit (50, see figs. 2-4 and paragraph 38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display system of Ohta as modified by providing the ability to indicate degrees of Fahrenheit on the display as taught by Dushane in order to allow the user to choose a convenient scale to program and set the temperature for the user to apply and modify.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Dushane as applied to claim 1 above and further in view of Barton (US 2020/0116383 A1).
In regards to claim 2, Ohta does not explicitly teach a housing including a rear portion and a faceplate; and wherein the display is positioned on a back surface of the faceplate.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of the sensor device of Ohta as modified by providing a housing including a rear portion and a faceplate; and wherein the display is positioned on a back surface of the faceplate as taught by Barton in order to protect the different circuitry, memory and screen of the thermostat from being tampered with and from damage by providing sufficient gaps and covers for circuits and displays.
In regards to claim 5, Ohta does not explicitly teach that the rear portion of the housing comprises a back plate and a bezel.
However, Barton teaches that the rear portion (see fig. 25) of the housing (400, 402) comprises a back plate (plate 402) and a bezel (latches 452, 456, 460 and apertures 470, 472, see fig. 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear portion of the housing of the sensor device of Ohta as modified by providing a back plate and a bezel to the rear portion of the housing as taught by Barton in order to allow the base plate with processors and controls of the sensor device to be securely connected to the wall to make unadulterated electrical connections with the HVAC devices via wires running behind the walls.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Dushane and Barton as applied to claim 2 above and further in view of Du (US 2019/0234634 A1).
In regards to claim 3, Ohta does not explicitly teach that the faceplate is formed from a clear material.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Ohta as modified by making the faceplate of the thermostat of a clear material as taught by Du in order to clearly reflect the values projected on the display of the thermostat for the user to recognize from a distance and utilize whole of the faceplate surface of the thermostat for displaying temperature or humidity or comfort level values.
In regards to claim 4, Ohta does not explicitly teach that the faceplate has a back surface and a front surface with the back surface positioned toward the rear portion of the housing and wherein a design is applied to back surface of the faceplate and is visible through the front surface of the faceplate.
However, Barton teaches that the faceplate has a back surface (408) and a front surface (414, 416) with the back surface positioned toward the rear portion of the housing (see figs. 24-25) and wherein a design (outline of aperture 440) is applied to back surface of the faceplate and is visible through the front surface of the faceplate (outline of aperture 440 visible through the screen 410 or when the front portion 414 is removed from the housing, see figs. 25-28). Also Due teaches a clear transparent material for the front surface (104, see paragraph 33), which would make any design such as a brand name or display (130) visible through the front surface of the faceplate (130 located behind front surface 104, see figs. 1-4 and paragraphs 33-34). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Ohta as modified by providing a back surface and a front surface with the back surface positioned toward the rear portion of the housing such that a design applied to back surface being visible through the front surface of the faceplate as taught by Barton and Du in order to allow the base plate with processors of the sensor device to be securely connected via wirings to the front of the sensor device while also keeping the assembly of the faceplate secure from front and back with front and back surfaces to protect and safeguard the display and other circuitry.

s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Dushane as applied to claim 1 above and further in view of Barton (US 2020/0116383 A1) and further in view of Du (US 2019/0234634 A1).
In regards to claim 6, Ohta teaches that the plurality of sensor components comprises: a temperature sensor configured to sense temperature in the building zone (temperature sensor at 203, see fig. 8 and paragraph 128); a humidity sensor configured to sense humidity in the building zone (humidity sensor at 203, see fig. 8 and paragraph 128); and wherein, the plurality of fixed segment icons comprises: a temperature icon associated with the temperature sensor (facial marks at the location of the chairs 42, and temperature profile/distribution lines, see fig. 7 and paragraph 178; represent comfort level values, see fig. 8 and paragraph 178); a humidity icon associated with the humidity sensor (comfort level values of 0.3 or 0, 1, and 2, as function of sensed humidity, see figs. 7, 15 and paragraphs 129-132).
However, Ohta does not explicitly teach that the sensor components include a carbon dioxide sensor and the icons include a carbon dioxide icon associated with the carbon dioxide sensor.
Barton teaches a carbon dioxide sensors (21) configured to sense the air quality (CO.sub.2 sensors in different spaces, see paragraph 61). Also Du teaches a display (130) to display detected air quality in the form of level of CO2 with a carbon dioxide icon associated with the air quality sensor (see paragraphs 37, 40, 44 and fig. 4D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Ohta as modified by providing a carbon dioxide sensor as taught by Barton and proving a carbon dioxide icon on the display associated with the carbon dioxide sensor as taught by Du in order to accurately detect the quality of air in the occupied zones and inform the occupants of the levels of CO2 exceeding healthy or high levels by displaying the levels of CO2.
In regards to claim 7, Ohta teaches that the plurality of sensor components comprises: an occupancy sensor (user state acquisition unit, see paragraphs 63, 269 and 270) configured to sense the presence of a person in the building zone (see paragraph 63, 269 and 270).

Claims 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2020/0134891 A1) and in view of Barton (US 2020/0116383 A1) and further in view of Du (US 2019/0234634 A1).
In regards to claim 11, Ohta teaches a sensor device for use in a room (10, 100, 200, for space 40, see figs. 1-2, 8, and paragraphs 121-122), comprising: a temperature sensor configured to sense temperature in the room (temperature sensor at 203, see fig. 8 and paragraph 128); a humidity sensor configured to sense humidity in the room (humidity sensor at 203, see fig. 8 and paragraph 128); a display (27, 106) including: a first plurality of fixed segment icons (at least facial marks at the location of the chairs 42, or temperature profile/distribution lines, see fig. 7 and paragraph 178); a fixed segment temperature icon associated with the temperature sensor (facial marks at the location of the chairs 42, and temperature profile/distribution lines, see fig. 7 and paragraph 178; represent comfort level values, see fig. 8 and paragraph 178); a plurality of fixed segment temperature value numerals (various temperature values from 25 degrees to 28 degrees Celsius in row B, see fig. 7) located next to the fixed segment temperature icon (each temperature located near the temperature profiles and comfort levels represented by different facial marks, see fig. 7 and paragraph 178); a fixed segment humidity icon associated with the humidity sensor (comfort level values of 0.3 or 0, 1, and 2, as function of sensed humidity, see figs. 7, 15 and paragraphs 129-132); a plurality of fixed segment humidity value numerals (comfort level value of 0.3 having three segments and plurality of numeralas, representing humidity values within the space, see fig. 7); a plurality of second fixed segment numerals (various temperature values from 25 degrees to 28 degrees Celsius in row A, see fig. 7); and a control circuit (10, 207) communicably coupled to the temperature and humidity sensors and the display (see figs. 2, 8, and 13), wherein the control circuit is structured to cause the fixed segment numerals to display a value associated with the temperature and humidity sensors (various temperature values from 25 degrees to 28 degrees Celsius in row A, and comfort level value representing humidity value in the space, see figs. 7, 6, and paragraphs 173, 178).

Barton teaches that the plurality of large fixed segment numerals (142) having a larger size than the temperature (148), and humidity value numerals (144, see fig. 8); and the humidity numerals located next to the humidity icon (“Humidity… %” see figs. 6 and 8); a carbon dioxide sensors (21) configured to sense the air quality in the room (CO.sub.2 sensors in different spaces, see paragraph 61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Ohta by providing a plurality of large fixed segment numerals having a larger size than the temperature, and humidity value numerals; and the humidity numerals located next to the humidity icon as taught by Barton at the sensor device of Ohta in order to differentiate between the current and set temperature and humidity values (see paragraph 80, Barton). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Ohta by providing a carbon dioxide sensors configured to sense the air quality in the room as taught by Barton at the sensor device of Ohta in order to accurately determine the air conditioning need of the occupied zones based on the detected level of CO2 and to provide the necessary air conditioning to meet the detected heating/cooling needs.
Ohta also does not explicitly teach that the large segment numerals larger in size than the carbon dioxide numerals; and a plurality of fixed segment carbon dioxide numerals located next to the carbon dioxide icon; and the control circuit displaying a value associated with carbon dioxide sensor.
However, Du teaches a display (100, 104, 130) to display detected air quality in the form of level of CO2 with a plurality of fixed segment carbon dioxide numerals (numerals “535” below 130, see fig. 4D) located next to the carbon dioxide icon (130, see fig. 4D); the large segment numerals (temperature or particulate numerals at 130, see figs. 1-3, and 4b) same in size as the carbon dioxide numerals (“535,” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Ohta as modified by providing a plurality of fixed segment carbon dioxide numerals located next to the carbon dioxide icon; and the control circuit displaying a value associated with carbon dioxide sensor as taught by Du in order to accurately detect the quality of air in the occupied zones and inform the occupants of the levels of CO2 exceeding healthy or high levels by displaying the levels of CO2.
Ohta also does not explicitly teach that the large segment numerals are larger in size than the carbon dioxide numerals.
However, Barton teaches a plurality of large fixed segment numerals (142) that are larger than most of the fixed segment temperature and humidity value numerals and larger than other numerals (number of remote sensors represented by numerals 1, 2, see figs. 8, 14) and other temperature numerals (148a, 148b, see fig. 19). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the fixed segment carbon dioxide numerals on the display of Ohta as modified to display large fixed segment numerals larger than the fixed segment carbon dioxide numerals based on the well-known teaching of Barton to display the plurality of large fixed segment numerals larger in size than many other temperature, humidity and other fixed segment numerals in order to differentiate between the current and set temperature, humidity and carbon dioxide values (see paragraph 80, Barton) and in order to highlight the current temperature or humidity values more than the set temperature, humidity or carbon dioxide values on the display to allow the user to easily focus on temperature control as a primary control factor for the comfort of the occupants.
In regards to claim 12, Ohta does not explicitly teach a housing including a rear portion and a faceplate; and wherein the display is positioned on a back surface of the faceplate.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of the sensor device of Ohta as modified by providing a housing including a rear portion and a faceplate; and wherein the display is positioned on a back surface of the faceplate as taught by Barton in order to protect the different circuitry, memory and screen of the thermostat from being tampered with and from damage by providing sufficient gaps and covers for circuits and displays.
In regards to claim 13, Ohta does not explicitly teach that the faceplate is formed from a clear material.
However, Du teaches that the faceplate is formed from a clear material (see paragraph 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Ohta as modified by making the faceplate of the thermostat of a clear material as taught by Du in order to clearly reflect the values projected on the display of the thermostat for the user to recognize from a distance and utilize whole of the faceplate surface of the thermostat for displaying temperature or humidity or comfort level values.
In regards to claim 14, Ohta does not explicitly teach that the faceplate has a back surface and a front surface with the back surface positioned toward the rear portion of the housing and wherein a design is applied to back surface of the faceplate and is visible through the front surface of the faceplate.
However, Barton teaches that the faceplate has a back surface (408) and a front surface (414, 416) with the back surface positioned toward the rear portion of the housing (see figs. 24-25) and wherein a design (outline of aperture 440) is applied to back surface of the faceplate and is visible through the front surface of the faceplate (outline of aperture 440 visible through the screen 410 or when the front portion 414 is removed from the housing, see figs. 25-28). Also Due teaches a clear transparent material for the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Ohta as modified by providing a back surface and a front surface with the back surface positioned toward the rear portion of the housing such that a design applied to back surface being visible through the front surface of the faceplate as taught by Barton and Du in order to allow the base plate with processors of the sensor device to be securely connected via wirings to the front of the sensor device while also keeping the assembly of the faceplate secure from front and back with front and back surfaces to protect and safeguard the display and other circuitry.
In regards to claim 15, Ohta does not explicitly teach that the rear portion of the housing comprises a back plate and a bezel.
However, Barton teaches that the rear portion (see fig. 25) of the housing (400, 402) comprises a back plate (plate 402) and a bezel (latches 452, 456, 460 and apertures 470, 472, see fig. 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear portion of the housing of the sensor device of Ohta as modified by providing a back plate and a bezel to the rear portion of the housing as taught by Barton in order to allow the base plate with processors and controls of the sensor device to be securely connected to the wall to make unadulterated electrical connections with the HVAC devices via wires running behind the walls.
In regards to claim 17, Ohta teaches that the plurality of sensor components comprises: an occupancy sensor (user state acquisition unit, see paragraphs 63, 269 and 270) configured to sense the presence of a person in the building zone (see paragraph 63, 269 and 270).
In regards to claim 18, Ohta teaches a second plurality of fixed segment icons (temperature and comfort level icons T, a, b, c, dots, squares, triangles and stars from 8/1 through 8/10, see fig. 12 and over .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of Barton and Du as applied to claim 11 and further in view of Dushane (US 2019/0163217 A1).
In regards to claim 16, Ohta does not explicitly teach that the plurality of fixed segment numerals and fixed segment icons are touch-sensitive user input buttons.
However, Du teaches a touch sensitive surface (132, see fig. 6) that allows the user to select and change temperature set-points by changing the temperature numerals and receiving user inputs through the touch screen (132, see paragraph 32). Also, Dushane teaches touch-sensitive user input buttons (150, 152, see fig. 8 and paragraph 80) for changing the plurality of fixed segment numerals (for set points, see paragraph 80) and fixed segment icons (for schedule icons 154, see paragraphs 80, 107-108 and figs. 8 and 17; and for mode icons 326-332, see fig. 18 and paragraph 109) and plurality of fixed segment icons as touch-sensitive user input buttons (icons 148a, 148b, as buttons, see fig. 19 and paragraph 109).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Ohta as modified by making the plurality of fixed segment numerals and fixed segment icons as touch-sensitive user input buttons based on the teachings of Du and Dushane of providing touch-sensitive user input buttons for plurality of numerals and icons in order for the ease of making changes to the temperature, and humidity settings at the sensor device by the user and resetting and modifying control and display parameters as necessary for various users. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a touch-sensitive display with user input buttons for numerals and icons as taught by Dushane at the display system of Ohta as modified in order to raise or lower the temperature being programmed (see paragraph 38).

s 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2020/0134891 A1) in view of Barton and Du as applied to claim 11 and further in view of Dushane (US 2019/0163217 A1).
In regards to claim 19, Ohta teaches an input unit of the display apparatus for inputting information (see paragraphs 44, 122); however, is silent about a touch-sensitive display including an up button, a down button, and a menu button.
Dushane teaches a touch-sensitive display (22, see paragraphs 28 and 38) including an up button, a down button (44, 46), and a menu button (control key 40, see figs. 2-3 and paragraph 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a touch-sensitive display including an up button, a down button, and a menu button as taught by Dushane at the display system of Ohta as modified in order to raise or lower the temperature being programmed (see paragraph 38).
In regards to claim 20, Ohta teaches that the display includes a fixed segment temperature display (average temperature: 26.5 degree Celsius, see fig. 7 and other temperature values near temperature profiles, see fig. 7) arranged to indicate degrees of Celsius (see fig. 7); however, is silent about indicating either degrees of Celsius or degrees of Fahrenheit.
Dushane teaches the display indicating either degrees of Celsius or degrees of Fahrenheit (50, see figs. 2-4 and paragraph 38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display system of Ohta as modified by providing the ability to indicate degrees of Fahrenheit on the display as taught by Dushane in order to allow the user to choose a convenient scale to program and set the temperature for the user to apply and modify.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "nothing in Fig. 7 of Ohta suggests that the displayed icons of Ohta are fixed segment icons," the examiner maintains the rejection and points out that the claims are .   
In response to applicant's argument, "icons of Ohta would not be considered as fixed segment icons because the display of Ohta could not adjust to different room layouts," the examiner maintains the rejection and points out that different room layouts and varying positions of the fixed segment icons are not claimed in the instant application. Examiner also points out that applicants’ argument about inability of the display to adjust the comfort level icons for different room layouts or for different seat positions suggest that the icons in Ohta are fixed segment icons, hence they cannot be moved or their positions changed on the display. In addition, the examiner points out that functions such as displaying different room layouts that are not required by the claims are also not required from the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. A. S./
Examiner, Art Unit 3763

 /NELSON J NIEVES/ Primary Examiner, Art Unit 3763